     4:19-cv-02748-DCC          Date Filed 11/05/19      Entry Number 8-1        Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

BARBARA CLOSSON,                            )
                                            )                  CASE NO. 4:19-CV-2748-DCC
                  Plaintiff,                )
                                            )
v.                                          )                 ORDER GRANTING JOINT
                                            )               STIPULATION TO ARBITRATE
ENCORE CAPITAL GROUP, INC.,                 )               CLAIMS, STAY LAWSUIT AND
MIDLAND CREDIT MANAGEMENT, INC.,            )                ADMINISTRATIVELY CLOSE
and MIDLAND FUNDING, LLC,                   )                         CASE
                                            )
                  Defendants.               )
___________________________________________ )


       THIS CAUSE came before the Court on the parties' Joint Stipulation to Arbitrate Claims,

Stay Lawsuit and Administratively Close Case. The Court has reviewed the Joint Stipulation and

case file and is otherwise fully advised in the premises, and hereby ORDERS:

       1.        The Court GRANTS the Motion and compels this matter to arbitration and stay

pending the conclusion of arbitration. The Clerk is directed to administratively close this matter.

       DONE AND ORDERED on _____________________, 2019.



                                              UNITED STATES DISTRICT JUDGE



 Copies to: Counsel of Record




       42358165 v1
